767 F.2d 923
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.RICHARD L. WINDSOR, PLAINTIFF-APPELLANT,v.A FEDERAL EXECUTIVE AGENCY TERMED THE UNITED STATESDEPARTMENT OF JUSTICE, AND UNKNOWN NAMED AGENTS OFTHE AGENCY, DEFENDANTS-APPELLEES.
NO. 84-5270
United States Court of Appeals, Sixth Circuit.
6/27/85

M.D.Tenn.
AFFIRMED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
BEFORE:  MILBURN, Circuit Judge; EDWARDS and BROWN, Senior Circuit Judges.
PER CURIAM.


1
Upon consideration of the briefs and record herein, the judgment of the district court is AFFIRMED for the reasons stated in the entered opinion of the district court.